COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 BRUCE W. LEE,                                                    No. 08-05-00181-CV
                                                  §
                        Appellant,                                     Appeal from
                                                  §
 v.                                                                383rd District Court
                                                  §
 ELAINE FLORES LEE,                                              of El Paso County, Texas
                                                  §
                        Appellee.                                   (TC # 99CM2045)
                                                  §


                                  MEMORANDUM OPINION

       Pending before the court is an agreed motion by the parties asking that we withdraw our

opinion dated January 25, 2007; and dismiss the appeal pursuant to their agreement. We grant the

motion. We dismiss the appeal pursuant to Rule 42.1(a)(1) and withdraw our opinion pursuant to

Rule 42.1(c). See Tex.R.App.P. 42.1(a)(1) and (c). We further order costs be assessed against the

party incurring same.


March 4, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment, not participating